        Case 2:18-cv-01031-JLR Document 20 Filed 11/13/18 Page 1 of 1
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
                                   OFFICE OF THE CLERK
                                        AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

November 13, 2018


King County Superior Court
516 3rd Ave
Seattle, WA 98104

RE: State of Washington v. Facebook, Inc
Case #2:18−cv−01031−JLR


Dear Clerk:

Please find enclosed the certified copy of Judge James L. Robart's Order Remanding Case to State Court in
the above−referenced case. A certified copy of the docket sheet is also included.

Please return the copy of this cover letter with the following information:

Superior Court Case Number(s):18−2−14129−0 SEA

Assigned to Judge:_________________________________

Completed by Deputy Clerk: _____________________________


Thank you in advance for your cooperation and assistance.

Sincerely,

s/Tomas Hernandez,
Deputy Clerk


Enclosures
